Case 3:21-cr-00041-JAG Document 19 Filed 07/27/21 Page 1 of 1 PagelD# 59

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA,
Vv. Criminal Action No. 3:21cr41

CHARLES JEFFERSON, III,
Defendant.

ORDER

This matter comes before the Court on the report and recommendation of United States
Magistrate Judge Elizabeth W. Hanes. (ECF No. 18.) Defendant Charles Jefferson, III, filed no
objections to the report and recommendation within the fourteen-day period set forth in 28 U.S.C.
§ 636(b)(1).. The Court independently examined all relevant matters of record in this case and
determined that the report and recommendation is correct. The Court, therefore, ADOPTS the
report and recommendation and FINDS that Jefferson knowingly and voluntarily entered the guilty
plea. Further, the Court ACCEPTS Jefferson’s guilty plea and ADJUDGES him guilty of Count
One in violation of 18 U.S.C. § 922(g)(1). The Court will impose a sentence in accordance with
the Court’s forthcoming sentencing order.

It isso ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Is/ Um f

ee John A. Gibney, lef
Date: Z 1} suty 2021 United States Distri mae
Richmond, VA

 

 

 
